DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of United Kingdom of Great Britain and Northern Ireland Application GB1712175.7 has been filed with a priority date of 07/28/2017. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 3, character 12’; Figure 5, character 149;  and Figure 4, character 149.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The use of the term Bluetooth® in paragraph [0029], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 11 recite the limitation “a means for introducing chemical from the chemical reservoir” in lines 6-7 and 5-6 respectively. Dependent claims 2, 3, 12 and 13 disclose sufficient structure for performing the function of “introducing” as the chemical reservoir is disclosed to be a syringe that has a piston extended into the syringe body by operation of an electric motor. For the purposes of examination the means for introducing chemical from the chemical reservoir will be interpreted as a syringe with a motorized piston. 
Claims 9 and 19 recite the limitation “a means for controlling filling of the sample chamber” in lines 6 and 7 respectively. Paragraph [0013] of the specification discloses sufficient structure for performing the function of “controlling” as the means for controlling filling of the sample chamber according to the disclosure is a piston. For the purposes of examination the means for controlling filling of the sample chamber will be interpreted as a piston 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 9, 11-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 to Jiro et al. (herein Jiro). 

claim 1, Day teaches a method of ensuring appropriate dosing of a chemical additive such as an inhibitor into a liquid flow circuit of a heat transfer system such as a central heating or cooling system (see [0001-0007]) comprising the steps of: 
providing a dosing device, the dosing device (see [0015])  including an inlet port (i.e. fitment) in fluid communication with the liquid flow circuit and a container of replenishment chemical (i.e. chemical reservoir) secured to the inlet port (see [0035]), a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023]), and the dosing device automatically introduces the chemical additive into the liquid flow circuit in response to a signal (see [0015]), 
providing a monitoring device (i.e. testing device) for testing the central heating system water for the chemical additive, the monitoring device including a sensor (i.e. sample chamber) (see [0011] and [0048]), wherein the system liquid in pipe 16 flows into the sensor 17 so the volume inside can be tested and flow back out again into the central heating system circuit (see [0043]; Fig. 1), 
and if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015]). 

Day fails to teach “using the testing device to test central heating system water for inhibitor concentration in a process which includes drawing a sample of water from the central heating system circuit into the sample chamber, testing the sample, and then emptying the sample chamber and returning the sample to the central heating system circuit” as recited in the instant claim. 

Jiro teaches an apparatus for monitoring concentration of a treatment agent on-stream of various water systems and a method for controlling the injection amount so that the treatment agent can be maintained at an appropriate concentration (see [0001]). Jiro teaches for on-stream monitoring 

Jiro and Day are analogous in the field of corrosion control in water systems with inhibitor chemical and measurements thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device of Day to comprise the sampling device (including valve and colormetric cell) of Jiro for the benefit of a simple on-stream monitoring device capable of continuously and real-time monitoring of concentration of inhibitor chemical in water system (see [0010] of Jiro).

Regarding claim 2, Day in view of Jiro teach all the limitations of claim 1 above. 
Day teaches the dosing device injects replenishment chemical into the system (see [0033]). While Day in view of Jiro does not explicitly teach a syringe, according to the Oxford English Dictionary the definition of “inject” is “to drive or force (a fluid, etc.) into a passage or cavity, as by means of a syringe”. 
Regarding claim 5, Day in view of Jiro teach all the limitations of claim 1 above. 
Day teaches wherein the dosing device is a pressurized dosing device (see [0042]). 

Regarding claim 9, Day in view of Jiro teach all the limitations of claim 1 above. 
As mentioned above, Day in view of Jiro teaches, for on-stream monitoring of additive concentration,  a piston is inserted and sample water is sucked at regular time intervals, optical measurement is performed while said water sample is being retained, and then said sample water is discharged (see [0011] of Jiro) which reads on “a sample chamber for holding a sample of central heating system water to be tested, the sample chamber being connected to the central heating system circuit to allow fluid to pass between the central heating system circuit and the sample chamber” and “means for controlling filling of the sample chamber with central heating system water from the central heating system circuit, and emptying of the sample chamber” in the form of a piston as recited in the instant claim. Jiro also teaches a discharge valve to open and close in conjunction with the movement of the piston that is driven by a motor to isolate sample during testing (see [0017]of Jiro) which reads on “at least one valve for isolating the sample of central heating system water from the central heating system circuit during testing” as recited in the instant claim. Jiro further teaches supplying said water sample to a colormetric cell that comprises a light source and a light receiving unit for detection. The sample is then mixed with a concentration reagent, the concentration of the processing agent or additive is determined, comparing the determined concentration to a set concentration of the treatment agent or additive, and controlling the injection of said agent or additive based on those results (see [0011] of Jiro) which reads on “optical testing apparatus including a light source and a detector, for measuring an optical property of the sample of the central heating system water isolated within the sample chamber and thereby making a determination as to whether or not the level of the selected chemical in the water is greater than a predetermined threshold level” as recited in the instant claim. 


Regarding independent claim 11, Day teaches a method of ensuring appropriate dosing of a chemical additive such as an inhibitor into a liquid flow circuit of a heat transfer system such as a central heating or cooling system (see [0001-0007]) comprising a dosing device (see [0015]) and monitoring device (see [0011] wherein said dosing device and monitoring device are connected via connection 24 and therefore in combination (see Fig. 1; [0046]). The dosing device includes an inlet port (i.e. fitment) in fluid communication with the liquid flow circuit and a container of replenishment chemical (i.e. chemical reservoir) secured to the inlet port (see [0035]), a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023]), and the dosing device automatically introduces the chemical additive into the liquid flow circuit in response to a signal (see [0015]). The monitoring device (i.e. testing device) for testing the central heating system water for the chemical additive, includes a sensor (i.e. sample chamber) (see [0011] and [0048]), wherein the system liquid in pipe 16 flows into the sensor 17 so the volume inside can be tested and flow back out again into the central heating system circuit (see [0043]; Fig. 1), and if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015]). 

Day fails to teach “using the testing device to test central heating system water for inhibitor concentration in a process which includes drawing a sample of water from the central heating system circuit into the sample chamber, testing the sample, and then emptying the sample chamber and returning the sample to the central heating system circuit” as recited in the instant claim. 

Jiro teaches an apparatus for monitoring concentration of a treatment agent on-stream of various water systems and a method for controlling the injection amount so that the treatment agent 

Jiro and Day are analogous in the field of corrosion control in water systems with inhibitor chemical and measurements thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device of Day to comprise the sampling device of Jiro for the benefit of a simple on-stream monitoring device capable of continuously and real-time monitoring of concentration of inhibitor chemical in water system (see [0010] of Jiro).

Regarding claim 12, Day and Jiro teach all the limitations of claim 1 above. 
Day teaches the dosing device injects replenishment chemical into the system (see [0033]). While Day does not explicitly teach a syringe, according to the Oxford English Dictionary the definition of “inject” is “to drive or force (a fluid, etc.) into a passage or cavity, as by means of a syringe”. 

Regarding claim 15, Day and Jiro teach all the limitations of claim 11 above. 
Day teaches wherein the dosing device is a pressurized dosing device (see [0042]). 

Regarding claim 19, Day and Jiro teach all the limitations of claim 11 above. 
As mentioned above, Day in view of Jiro teaches, for on-stream monitoring of additive concentration,  a piston is inserted and sample water is sucked at regular time intervals, optical measurement is performed while said water sample is being retained, and then said sample water is discharged (see [0011] of Jiro) which reads on “a sample chamber for holding a sample of central heating system water to be tested, the sample chamber being connected to the central heating system circuit to allow fluid to pass between the central heating system circuit and the sample chamber” and “means for controlling filling of the sample chamber with central heating system water from the central heating system circuit, and emptying of the sample chamber” in the form of a piston as recited in the instant claim. Jiro also teaches a discharge valve to open and close in conjunction with the movement of the piston that is driven by a motor to isolate sample during testing (see [0017]of Jiro) which reads on “at least one valve for isolating the sample of central heating system water from the central heating system circuit during testing” as recited in the instant claim. Jiro further teaches supplying said water sample to a colormetric cell that comprises a light source and a light receiving unit for detection. The sample is then mixed with a concentration reagent, the concentration of the processing agent or additive is determined, comparing the determined concentration to a set concentration of the treatment agent or additive, and controlling the injection of said agent or additive based on those results (see [0011] of Jiro) which reads on “optical testing apparatus including a light source and a detector, for measuring an optical property of the sample of the central heating system water isolated within the sample chamber and thereby making a determination as to whether or not the level of the selected chemical in the water is greater than a predetermined threshold level” as recited in the instant claim. 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 to Jiro et al. (herein Jiro) and as evidenced by United States Patent US 8,850,903 to Curtis et al. (herein Curtis). 

Regarding claim 3, Day and Jiro teach all the limitations of claim 2 above. 
Regarding claim 13, Day and Jiro teach all the limitations of claim 12 above.
Day and Jiro fail to teach “wherein the syringe has a piston which is extended into the syringe body by operation of an electric motor” as recited in the instant claim. However, liquid dispensing devices that are syringes that include a cylinder and a piston that slides within the cylinder to control volume dispensed wherein the piston can be controlled automatically via a motor is well known in the art as evidenced by Curtis (see Col. 1, lines 43-54). 

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 to Jiro et al. (herein Jiro) and in further view of United Kingdom Patent Application GP 2494073 to Deeney et al. (herein Deeney). 

Regarding claims 4, Day and Jiro teach all the limitations of claim 1 above. 
Regarding claims 14, Day and Jiro teach all the limitations of claim 11 above. 
As mentioned above, Day and Jiro teach a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023] of Day). 

Deeney teaches dosing a central heating system with an additive (see Abstract) wherein the additive is provided in a syringe (see pg. 4, lines 6-10) and wherein there a one-way check valve between the syringe and the central heating system (see pg. 5, lines 4-9). 
Day, Jiro, and Deeney are all analogous in the art of additive dispensing in a central heating system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the valve of Day and Jiro mentioned above to be a one-check valve as disclosed by Deeney for the benefit of ensuring that once the additive is injected it is prevented from re-entering the syringe (see pg. 5, lines 4-9 of Deeney). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 (X reference on International Search Report) to Jiro et al. (herein Jiro), in further view of United States Patent Application Publication US 2005/0145550 to Loyd et al. (herein Loyd) and evidenced by United States Patent Application Publication US 2013/0335731 to Jorden. 

Regarding claim 6, Day and Jiro teach all the limitations of claim 5 above. 
Regarding claim 16, Day and Jiro teach all the limitations of claim 15 above. 
As mentioned above, Day and Jiro teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day) 
Day and Jiro fail to teach “wherein the valve is a motorized valve, which is opened for a period of time in response to the electronic signal, to cause fluid to flow from the pressurized reservoir into the central heating system circuit” as recited in the instant claim. 
Loyd teaches a method for automatically adding chemicals to a water recreational apparatus that comprises a chemical repository, a chemical injection port, a motor operated valve for controlling the flow of chemicals from the chemical repository, and a controller connected to the motor operated valve for opening and closing said valve at predetermined intervals (see [0004]). Inherently the controller would send an electric signal to said motorized valve to have it open/close. This is further evidenced by Jorden which teaches communication signals for controlling motors, valves, and fluid injection is well known in the art (see [0088]) of Jorden. 
Day, Jiro, and Lloyd are analogous in the field of automatic chemical injection systems for water systems. Therefore it would have been obvious to one of ordinary skill in the art to modify the dosing device valve to be motorized and open and close in response to an electrical signal for a particular time interval for the benefit of being less of a burden on the operator/user (see [0002]) of Loyd. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 (X reference on International Search Report) to Jiro et al. (herein Jiro), and in further view of German Application DE102004048333 to Zadeh.

Regarding claims 7 and 8, Day and Jiro teach all the limitations of claim 5 above. 
claims 17 and 18, Day and Jiro teach all the limitations of claim 15 above. 
As mentioned above, Day and Jiro teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day).
Day and Jiro fail to teach “wherein the pressurized canister includes a nozzle having a push-to-open valve” or “wherein an actuator is provided, the actuator being arranged to push the canister against a seat on the entrance to the passageway, to open the push-to-open valve on the nozzle of the canister, in response to an electrical signal” as recited in the in the instant claims. 
	Zadeh teaches a device for treating heating water in a hot water circuit in which a pressure tank is provided with anti-corrosion agents (see [0001]). The pressure vessel is connected to an adaptor in a fluid-tight manner for connecting with the hot water circuit via a filling nozzle provided on the outlet opening of the pressure vessel which can be inserted into suitable valve which causes said non-return valve to open and have contents flow through the adaptor into the heating system (see [0021]). 
	Day, Jiro, and Zadeh are analogous in the field of treating water systems with chemical agents. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dosing device in the manner of Zadeh described above for the benefit of being a simple and safe way to add chemicals to a system (see [0006] of Zadeh). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH113199885 (X reference on International Search Report) to Jiro et al. (herein Jiro), and in further view of United Kingdom Application GB2490898 to Drummond.

Day and Jiro fail to teach wherein the testing device and the dosing device share a single fitment for connection to a central heating system circuit” as recited in the instant claim. 
Drummond teaches a single apparatus (fitment) that is connected to a fluid circuit such as a heating system that can be used as both a dosing point, for example for introducing an additive such as an anti-corrosion agent, and/or sampling point, for example for removing a sample for testing or analysis, in the system for which it is being used (see pgs. 7-8, lines 11-2; Figs. 5-8). 
Day, Jiro, and Drummond are analogous in the fields of water system sampling and chemical dosing. Therefore it would have been obvious to one of ordinary skill in the art to modify the dosing device and monitoring device of Day in view of Jiro to have a single fitment for connection to a central heating system circuit for the benefit of simultaneous addition of chemicals and/or sampling (see pgs. 7-8, lines 11-2; Figs. 5-8 of Drummond).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797